             Case 21-10923 Doc 1 Filed 07/15/21 Entered 07/15/21 13:41:35 Main Document Page 1 of 5


 Fill in this information to identify the case:


 United States Bankruptcy Court for the:             EASTERN DISTRICT OF LOUISIANA



 Case number      (if known)                                                                Chapter 11
                                                                                                                                               Check if this an
                                                                                                                                               amended filing




Official Form 205
Involuntary Petition Against a Non-Individual                                                                                                                            12/15
Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin a case
against a non-individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If more space
is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if known).

 Part 1:       Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed
 1. Chapter of the Bankruptcy                 Check one:
    Code

                                                            Chapter 7
                                                            Chapter 11
 Part 2: Identify the Debtor
  2. Debtor's name        STONE CLINICAL LABORATORIES, LLC

 3. Other names you
    know the debtor
    has used in the last
    8 years

      Include any
      assumed names,
      trade names, or
      doing business as
      names.


 4. Debtor's federal Employer                       Unknown
    Identification Number (EIN)                       XX-XXXXXXX
                                              EIN

  5. Debtor's address             Principal place of business                                                  Mailing address, if different

                                    615 BARONNE STREET, SUITE 100                                                    615 BARONNE STREET, SUITE 100
                                  Number                  Street                                                     Number           Street

                                                                                                                     P.O. Box
                                     NEW ORLEANS, LA 70113                                                             NEW ORLEANS, LA 70113
                                  City                                         State       Zip Code                  City                          State          Zip Code

                                                                                                                     Location of principal assets, if different from principal
                                     ORLEANS PARISH                                                                  place of business
                                  County
                                                                                                                     Number       Street


                                                                                                                     City                         State           Zip Code


 6.    Debtor's website (URL)                   https://www.stoneclinicallaboratories.com/contact-us/

 7.    Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)
                                     Partnership (excluding LLP)
                                     Other type of debtor. Specify:


Official Form 205                                                    Involuntary Petition Against a Non-Individual                                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com
             Case 21-10923 Doc 1 Filed 07/15/21 Entered 07/15/21 13:41:35 Main Document Page 2 of 5

 Debtor         STONE CLINICAL LABORATORIES, LLC                                                                       Case number    (if known)


 8. Type of debtor's            Check one:
    business
                                    Health Care Business (as defined in 11 U.S.C. § 101(27A)
                                    Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)
                                    Railroad (as defined in 11 U.S.C. § 101(44)
                                    Stockbroker (as defined in 11 U.S.C. § 101(53A)
                                    Commodity Broker (as defined in 11 U.S.C. § 101(6)
                                    Clearing Bank (as defined in 11 U.S.C. § 781(3)
                                    None of the types of business listed.
                                    Unknown type of business.

 9. To the best of                   No
    your knowledge,                                                                                                            Relationship
                                     Yes. Debtor
    are any
    bankruptcy cases
                                                     District                                Date filed                        Case number, if known
    pending by or
    against any                                                                                           MM / DD / YYYY
    partner or affiliate
    of this debtor?


                                                     Debtor                                                                    Relationship
                                                     District                                Date filed                        Case number, if known
                                                                                                          MM / DD / YYYY

 Part 3: Report About the Case
 10. Venue              Check one:

                                     Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of business, or p rincipal assets
                                   in this district longer than in any other district.
                                     A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.




 11.    Allegations             Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
                                The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                                At least one box must be checked:

                                     The debtor is generally not paying its debts as they become due, unless they are in the subject of a bona fide dispute as to liability
                                   or amount.
                                     Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or agent appointed or authorized to take
                                   charge of less than substantially all of the property of the debtor for the purpose of enforcing a lien against such property, was
                                   appointed or took possession.

 12. Has there been a                No
     transfer of any
                                     Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy Rule 1003(a).
     claim against the
     debtor by or to
     any petitioner?

 13. Each petitioner's claim           Name of petitioner                                     Nature of petitioner's claim                               Amount of the claim
                                                                                                                                                         above the value of any
                                                                                                                                                         lien (
                                          WHALE CAPITAL, LP                                                                                                $ 23,840,500.00
                                          HOLOGIC, INC.                                                                                                    $ 2,207,457.97
                                          WOMAN’S HOSPITAL FOUNDATION                                                                                      $    366,711.32
                                                                                                                             Total of petitioners' claims $   26,414,669.29

                                       These amounts are principal amounts only. Whale Capital, LP avers that undisputed claims aggregate
                                       at least $1,000,000 more than the value of any lien on property of the debtor securing such claims.
                                       Hologic, Inc. sets forth above the amount its records reflect are owing to it by Debtor, and further avers
                                       that, on information and belief, Debtor’s records reflect that Debtor owes more than $2,207,457.97 to
                                       Hologic, Inc. Women’s Hospital Foundation avers that, on information and belief, Debtor’s records
                                       reflect that $366,711.32 is owed by Debtor to Women’s Hospital Foundation. Each petitioner reserves
                                       its right to assert that additional monies are owed by Debtor.




  Official Form 205                                                  Involuntary Petition Against a Non-Individual                                                    page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com
             Case 21-10923 Doc 1 Filed 07/15/21 Entered 07/15/21 13:41:35 Main Document Page 3 of 5

 Debtor         STONE CLINICAL LABORATORIES, LLC                                                                          Case number   (if known)



                                       If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor's
                                       name and the case number, if known, at top of each sheet. Following the format of this form,
                                       set out the information required in Parts 3 and 4 of the form for each statement under penalty
                                       of perjury set out in Part 4 of the form, followed by each additional petitioner's (or
                                       representative's) signature, along with the signature of the petitioner's attorney.

 Part 4 Request for Relief
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a petitioning creditor is a
corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a foreign representative appointed in a foreign
proceeding, attach a certified copy of the order of the court granting recognition.

        Petitioners or Petitioners' Representative                                               Attorneys




 Name and mailing address of petitioner
  WHALE CAPITAL, LP                                                                                   ALBERT J. DERBES, IV
 Name                                                                                                Printed name

 4306 YOAKUM BLVD., #600                                                                              THE DERBES LAW FIRM, LLC
 Number           Street                                                                             Firm name, if any
  HOUSTON, TX 77006                                                                                   3027 RIDGELAKE DR.
 City                                             State                  Zip Code                    Number      Street
                                                                                                      METAIRIE, LA 70002
 Name and mailing address of petitioner's representative, if any                                     City                                            State          Zip Code
  Michael Whalen                                                                                     Contact phone        504-207-0909               Email   ajdiv@derbeslaw.com
 Name
                                                                                                     Bar number      20,164

 4306 YOAKUM BLVD., #600                                                                             State           LOUISIANA
 Number           Street
 HOUSTON, TX 77006
 City                                             State                  Zip Code

 I declare under penalty of perjury that the foregoing is true and correct.
 Executed on        7/14/2021
                    MM / DD / YYYY                                                                   Signature of attorney
                                                                                                     Date signed      07/15/2021
                                                                                                                      MM / DD / YYYY
 Signature of petitioner or representative, including representative's title




  Official Form 205                                                  Involuntary Petition Against a Non-Individual                                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com
Case 21-10923 Doc 1 Filed 07/15/21 Entered 07/15/21 13:41:35 Main Document Page 4 of 5
Case 21-10923 Doc 1 Filed 07/15/21 Entered 07/15/21 13:41:35 Main Document Page 5 of 5
